TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00686-CR



                                     Alexander Pina, Appellant

                                                   v.

                                    The State of Texas, Appellee


              FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                            NO. C-1-CR-07-214559
           HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



PER CURIAM

                             MEMORANDUM OPINION


                Alexander Pina has filed a Motion to Abate Appeal and Remand for Determination

of Indigence with Respect to Financial Assistance to Obtain Appellate Record. He asserts that,

although he has retained counsel, he lacks sufficient resources to pay for the reporter’s record. The

reporter’s record has not been filed. Apparently no request for a free record was filed previously,

and no finding of indigency has been made. See Tex. R. App. P. 20.2.

                To avoid further delays and protect the rights of the parties, the appeal is abated and

the trial court is instructed to determine, following a hearing if necessary, whether appellant is unable

to pay for the record and is entitled to have the record furnished without charge. See generally

Tex. R. App. P. 20.2. To pursue his claim that he is unable to pay for the costs of appeal, appellant

must file an affidavit of indigence with the trial court. See id.; see also Higgins v. Randall County
Sheriff’s Office, 193 S.W.3d 898, 899 (Tex. 2006). If the court finds that appellant cannot pay or

give security for the record, it shall order the preparation of the reporter’s record at no cost to

appellant. A supplemental clerk’s record including copies of all findings, conclusions, orders and

reporter’s record of any hearing that is held, shall be tendered for filing in this Court no later than

March 3, 2011.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: January 27, 2011

Do Not Publish




                                                  2